Citation Nr: 0113564	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979, and from April 1984 to July 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March and October 1999 by 
the Vocational Rehabilitation and Counseling (VR&C) Division 
of the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO) which denied the veteran's claim of 
entitlement to vocational rehabilitation benefits.  A hearing 
was held at the RO before the undersigned Member of the Board 
in September 2000. 


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran has a high school degree, and his only 
occupational experience is as a correctional facility guard.  

3.  The veteran's service-connected disabilities are 
degenerative joint disease of the right knee status post 
arthroscopic surgery and lateral meniscectomy, rated as 20 
percent disabling; tinnitus, rated as 10 percent disabling; 
and high frequency hearing loss, rated as noncompensably 
disabling.  The veteran's current combined service-connected 
disability rating is 30 percent.

4.  The veteran's service-connected disabilities impair his 
ability to obtain and retain employment consistent with his 
abilities, aptitudes, and interests.

5.  The veteran has not overcome the effects of the 
impairment of employability in, or qualification for, 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests.

CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for basic entitlement to vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3102 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
21.40, 21.51 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim for benefits.  The Board concludes the 
discussions in the statement of the case (SOC), and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The RO also supplied the 
veteran with the applicable regulations in the SOC.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records, post service treatment records, and he was afforded 
a disability evaluation examination in July 1999.  In 
addition, the veteran has been afforded a vocational 
rehabilitation evaluation.  The evidence contains all 
necessary findings and opinions necessary to resolve the 
issue on appeal.  The veteran has also been afforded a 
personal hearing.

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran is seeking entitlement to a program of vocational 
rehabilitation under the terms and conditions of Chapter 31.  
A veteran has basic entitlement for vocational rehabilitation 
training under Chapter 31, Title 38, United States Code if he 
has a service-connected disability that is rated 20 percent 
disabling or more which was incurred or aggravated in service 
on or after September 16, 1940, and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102(1)(A)(i), (B).  In 
addition, the veteran may instead have a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.  38 
U.S.C.A. § 3102(2)(A), (B).

An employment handicap is defined as an impairment, resulting 
in substantial part from a disability described in section 
3102(a)(A), of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his/her abilities, 
aptitudes, and interests.  38 U.S.C.A § 3101(1); 38 C.F.R. § 
21.51(b).  Impairment is defined as restrictions on 
employability caused by the veteran's service and nonservice-
connected disabilities, deficiencies in education and 
training, negative attitudes toward the disabled, and other 
pertinent factors.  38 C.F.R. § 21.51(c)(1).  

In determining whether employment is consistent with the 
veteran's abilities, aptitudes, and interests, the following 
should be considered: (i) A finding that a veteran is 
employed in an occupation which is consistent with his or her 
abilities, aptitudes and interests may not be made if the 
occupation does not require reasonably developed skills, 
except under conditions described in paragraphs (e) (2) and 
(3), of this section;  (ii) The veteran's residual 
capacities, as well as limitations arising from the veteran's 
service and nonservice-connected disabilities are relevant;    
(iii) Evidence of the consistency of interests with training 
and employment may be based on: (A) The veteran's statements 
to a Department of Veterans Affairs counseling psychologist 
during initial evaluation or subsequent reevaluation; (B) The 
veteran's history of participation in specific activities; or 
(C) Information developed by the Department of Veterans 
Affairs through use of interest inventories.  38 C.F.R. § 
21.51(c)(4).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met: (i) The veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

The type of disabilities that may be considered in 
determining whether a veteran is eligible for vocational 
rehabilitation benefits was affected by a 1995 decision by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court"), and by a 1996 change in 
the applicable statute.  In the case of Davenport v. Brown, 7 
Vet. App. 476 (1995), the Court struck down certain 
regulatory language as inconsistent with the relevant 
statute.  In particular, the Court held that a regulation 
which required that a veteran's service-connected 
disabilities materially contribute to the veteran's 
employment handicap was invalid.  Subsequently, in 1996, the 
United States Congress changed the statute.  In Pub. L. 104-
275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324, Congress 
reestablished the requirement that a veteran's service-
connected disabilities materially contribute to his 
employment handicap in order for the veteran to be entitled 
to Chapter 31 vocational rehabilitation benefits.  The 
veteran in the present case applied for vocational 
rehabilitation benefits after 1996.  Therefore, his claim is 
to be considered under the latest version of the law which 
requires that a veteran's service-connected disabilities must 
materially contribute to the employment handicap.

With regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran has met the requirement of having a 
service-connected disability that meets the required 20 
percent schedular evaluation that was incurred or aggravated 
in service on or after September 16, 1940.  The veteran 's 
service-connected disabilities are degenerative joint disease 
of the right knee status post arthroscopic surgery and 
lateral meniscectomy, rated as 20 percent disabling; 
tinnitus, rated as 10 percent disabling, and high frequency 
hearing loss, rated as noncompensably disabling.  The 
veteran's current combined service-connected disability 
rating is 30 percent.

The Board has reviewed the evidence which is of record, 
including the materials in his claims file as well as the 
materials in his vocational rehabilitation file.  The Board 
notes that the veteran has based his claim primarily on the 
impairment due to his service-connected right knee disorder.  
The disability is described in the report of a general 
medical examination conducted by the VA in March 1998 and in 
the report of a general medical examination conducted for the 
VA in July 1999.  The diagnoses contained in the former 
examination report were (1) status post arthroscopic and open 
surgery right knee, likely as not for a torn ACL; and (2) 
moderate degenerative joint disease right knee.  An X-ray of 
the right knee showed a metallic fixation device, including 
thigh plate with the component extending into the 
intercondylar region of the distal femur and five metallic 
fixation screws.  There was high prominent and hypertrophic 
spurring of the patella, distal femur, and proximal tibia.  
There was also narrowing of the patellofemoral and lateral 
knee joint spaces.  Radiological diagnosis was status post 
open reduction and internal fixation [with] arthritic 
changes. 

The veteran testified in support of his claim during a 
hearing held in September 2000.  He asserted that the 
limitations resulting from his service-connected right knee 
disability interfered with his employment as a guard at a 
correctional facility.  He stated that he does not have the 
skills to pursue any other type of employment.  The veteran 
presented a record from a former employer dated in September 
1997 which showed that he had failed to pass the physical for 
continued employment as a jail operations officer.

In a VA Counseling Record - Personal Information form dated 
in January 1999, the veteran reported that he had completed a 
high school education, and worked as a corrections officer.  
He also reported that in service he worked as an embassy 
guard for three years, as a drill instructor for two years, 
and as a correctional officer for 12 years.  He stated that 
as a result of his right knee disorder he could not stand for 
a long period of time.  

The report of a psychosocial history prepared by a VA 
vocational rehabilitation counselor in January and February 
1999 shows that the veteran reported that he was employed on 
a full time basis as corrections officer.  It was noted that 
he was diagnosed with degenerative joint disease of the right 
knee status post arthroscopic surgery and lateral 
meniscectomy, as well as tinnitus and high frequency hearing 
loss.  He reported having three operations on his knee, and 
of having to go to the emergency room in December 1998 for 
swelling of the knee.  He said that he used braces on both 
knees which helped a great deal.  Functional limitations were 
identified in climbing, heavy lifting, kneeling, crouching, 
prolonged standing, high noise levels, and balancing.  
Significantly, it was noted that the counselor was of the 
opinion that the veteran's service-connected knee disorder 
was directly aggravated by performing the duties of a 
correctional officer.  It was further noted that he had 
limited academics or other formal training to fall back on.  

A VA Counseling Record Narrative Report dated in March 1999 
shows that a VA counseling psychologist concluded that the 
veteran did have an impairment of employability as a result 
of his service-connected right knee disorder, but that the 
veteran had overcome the effects of the impairment of 
employment.  The conclusion was based on findings that the 
veteran had been employed as a correctional officer since 
1998, and that his work had been continuing and stable.  It 
was noted that the position sometimes required prolonged 
standing which aggravated his knee condition and that his 
medical limitations caused the veteran some difficulty at 
work, but that he was able to accomplish the job's major 
functions and his performance satisfied his employer's 
expectations.  Therefore, it was concluded that the veteran 
did not have an employment handicap.  

A VA Counseling Record Narrative Report dated in October 1999 
contains similar information and findings.  It was noted that 
the veteran wore knee braces on the job and took pain 
medication on a regular basis which was effective in 
relieving his knee discomfort.  The veteran reported that he 
believed that his knee condition was deteriorating, and that 
he needed training to provide a skill to fall back on when he 
left his present position.  He reported that he was planning 
to stay with the present position at this time.  The 
counseling psychologist again concluded that the veteran had 
overcome the effects of impairment of employment, and did not 
have an employment handicap.  

The Board disagrees with the assessment that the veteran has 
overcome his impairment.  At the present time, it is not 
shown that he has overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes and interests.  
Although he has maintained employment as a correctional 
facility worker, this employment is not consistent with his 
abilities as it is resulting in aggravation of the service-
connected right knee disorder.  38 C.F.R. § 21.51(c)(4).  In 
light of the foregoing, the Board concludes that the 
veteran's disabilities prevent him from obtaining and 
retaining employment consistent with his abilities, 
aptitudes, and interests.  Thus, he has an employment 
handicap as contemplated under 38 U.S.C.A. § 3102 and 38 
C.F.R. § 21.51, and has, therefore, established basic 
entitlement to vocational rehabilitation. 

The Board notes that, in addition to establishing basic 
entitlement to vocational rehabilitation, there are two 
additional requirements which must be met before the VA is 
required to furnish vocational rehabilitation benefits.  
First, the services necessary for training must be identified 
by the VA and the veteran.  See 38 C.F.R. § 21(b).  Second, 
the VA and the veteran must develop a written plan describing 
the veteran's employment goals and the program through which 
those goals will be achieved.  See 38 C.F.R. § 21.1(b)(3).  
See also Wing v. West, 11 Vet. App. 98, 100 (1998).  The 
Board's decision does not address whether these requirements 
have been met, and the Board has thus far made no 
determination on the feasibility of any particular vocational 
goal.  These issues must first be addressed at the RO.  
Accordingly, this matter needs further action as outlined in 
the remand portion of the decision below. 


ORDER

The veteran has basic entitlement vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.  To this extent, the appeal is granted.


REMAND

The Board finds that this case must be returned to the 
Vocational Rehabilitation Division of the RO to determine if 
the veteran is feasible for Chapter 31 training.  VA 
regulations provide that an Individualized Written 
Rehabilitation Plan (IWRP) is to be developed for each 
veteran eligible for rehabilitation services under Chapter 
31.  The intention of the plan is to: (1) provide a structure 
for the VA staff to translate the findings made in the course 
of the initial evaluation into specific rehabilitation goals 
and objectives; (2) monitor the veteran's progress in 
achieving the rehabilitation goals established in the plan; 
(3) assure timeliness of assistance by the VA in providing 
services specified in the plan; and (4) evaluate the 
effectiveness of the planning and delivery of rehabilitation 
services.  38 C.F.R. § 21.80 (2000).

The Board notes that in order to find that the achievement of 
a particular vocational goal is reasonably feasible, the 
facts must show that the effects of the veteran's 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. §§ 21.35(h), 21.53(d).  The criteria of feasibility 
are: (1) a vocational goal must be identified; (2) the 
veteran's physical and mental conditions must permit training 
to begin within a reasonable period; and (3) the veteran must 
possess the necessary educational skills and background to 
pursue the goal.  38 C.F.R. § 21.53(d).  When the VA finds 
that the provisions of 38 C.F.R. § 21.53(d) are not met, but 
the VA has not determined that achievement of a vocational 
goal is not currently reasonably feasible, the VA shall 
provide services contained in 38 C.F.R. § 21.35(i)(1)(i) as 
appropriate.  The Board notes that a finding that achievement 
of a vocational goal is infeasible without a period of 
extended evaluation requires compelling evidence which 
establishes infeasibility beyond any reasonable doubt.  38 
C.F.R. § 21.53(e)(1), (2).

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
action:

1.  This case must be returned to the 
Vocational Rehabilitation Division of the 
RO to determine if the veteran is 
feasible for Chapter 31 training.  The 
veteran and the VA vocational 
rehabilitation staff at the RO should 
reenter into counseling for the 
development and implementation of a 
program of rehabilitation services.  The 
services necessary for training must be 
identified by the VA and the veteran.  
See 38 C.F.R. § 21(b).  Second, the VA 
and the veteran must develop a written 
plan describing the veteran's employment 
goals and the program through which those 
goals will be achieved.  See 38 C.F.R. 
§ 21.1(b)(3).  All pertinent laws and 
regulations must be applied.  

2.  If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include those regarding 
feasibility.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

